DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “first fixing device” and “second fixing device” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not disclose what specific structure corresponds to the first fixing device or the second fixing device and the drawings do not provide a clear interpretation of the structure. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakanishi (WO2016166957A1; see attached translation).
In regards to claim 1, Nakanishi discloses
A heating, ventilation and/or air-conditioning device (Fig.1) for a motor vehicle, the device comprising:
a housing (12);
a cold air region (124);
a hot air region (123);
a fan (26);
an evaporator (16) configured to provide a cold air stream in the cold air region;
a heating element (18) configured to provide a hot air stream in the hot air region; and
a one-piece cross-flow deflection device (Fig.3, 24), which is covered by the housing and comprises a mixing device (241) and a cover (242),
wherein the mixing device has a plurality of mixing chambers (243, 243a; page 6 of translation, fourth paragraph, hot air tunnel passage 243a and cold air flows around both sides of the tunnel forming portion 243), each of which is provided for mixing a part of the cold air stream and a part of the hot air stream (page 6, fifth paragraph),
wherein the cover separates the cold air region and the hot air region from each other at least in portions (page 6 sixth and seventh paragraphs), and wherein the cover has a first fixing device (242a, 244) for fixing the heating element (Fig.2, bottom of cover part 242 is connected to the tank support wall 126).
In regards to claim 2, Nakanishi discloses that the cover has an elongated form (Fig.3) and that the housing is divided into a first and a second housing half in a plane transversely to the longitudinal extension of the cover (Figs.2 and 3).
In regards to claim 3, Nakanishi discloses that the cover extends in a longitudinal direction from one respective housing half into the other housing half (Fig.2).
In regards to claim 4, Nakanishi discloses that the cross-flow deflection device is configured such that the cold air stream flows along the cover (Figs.2, FC1) transversely to the longitudinal direction of the cover and/or on the side of the cover which is arranged opposite the first fixing device (Fig.2).
In regards to claim 5, Nakanishi discloses that the cover has a receiving space (128) for the heating element in the longitudinal direction, wherein the first fixing device is provided in the receiving space.
In regards to claim 6, Nakanishi discloses that a first longitudinal edge of the heating element is fixed to the cross-flow deflection device by the first fixing device (Fig.2, via tank support wall 126).
In regards to claim 7, Nakanishi discloses that the first fixing device is configured such that the heating element is laterally inserted in the first fixing device for fixing to the cross-flow deflection device (Fig.2).
In regards to claim 8, Nakanishi discloses that the housing has a second fixing device (Fig.2, bottom of housing where tank portion 183 is connected) for fixing the heating element, wherein a second longitudinal edge of the heating element is fixed to the housing by the second fixing device (Fig.2).
In regards to claim 9, Nakanishi discloses that the second fixing device is configured such that the heating element is laterally inserted in the second fixing device for fixing to the housing (Fig.2).
In regards to claim 10, Nakanishi discloses that the cross-flow deflection device is an injection molding (In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. Note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi in view of Nanaumi et al. (US 8,403,029, herein Nanaumi).
In regards to claim 11, Nakanishi discloses
A heating, ventilation and/or air-conditioning device (Fig.1) for a motor vehicle, the device comprising:
a housing (12) divided into a first housing portion (blower unit 26) and a second housing portion (downstream side of the air conditioning case 12) which are made in different pieces (Fig.1 shows the two sections are joined together via bolts or screws);
a cold air region (124);
a hot air region (123);
a fan (262);
an evaporator (16) configured to provide a cold air stream in the cold air region;
a heating element (18) configured to provide a hot air stream in the hot air region; and
a one-piece cross-flow deflection device (24), which is covered by the housing and comprises a mixing device (241) and a cover (242), the cross-flow deflection device and the cover being made of one piece (page 6 second paragraph, lid portion 242 is integrally formed with the guide portion 241),
wherein the mixing device has a plurality of mixing chambers (243, 243a; page 6 of translation, fourth paragraph, hot air tunnel passage 243a and cold air flows around both sides of the tunnel forming portion 243), each of which is provided for mixing a part of the cold air stream and a part of the hot air stream (page 6, fifth paragraph),
wherein the cover separates the cold air region and the hot air region from each other at least in portions (page 6 sixth and seventh paragraphs), and wherein the cover has a first fixing device (242a, 244) for directly fixing the heating element (Fig.2, bottom of cover part 242 is connected to the tank support wall 126).
Nakanishi does not specifically disclose that the housing is divided into first and second halves or that the cover extends in a longitudinal direction from the first housing half into the second housing half.
Nanaumi teaches an air-conditioning housing (Fig.1) divided into a first housing half (416) and a second housing half (418).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakanishi’s housing to be divided into a first housing half and a second housing half as taught by Nanaumi such that the cover extends in a longitudinal direction from the first housing half into the second housing half in order to allow for on-side installation of the housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/             Examiner, Art Unit 3763